Citation Nr: 9929761	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  98-09 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1969 to November 1970.  His service included a tour of duty 
in the Republic of Vietnam.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  He timely appealed the RO's decision 
to the Board of Veterans' Appeals (Board).  In his June 1998 
Substantive Appeal (on VA Form 9, Appeal to the Board), he 
requested a hearing at the RO before a Member of the Board 
(i.e., a Travel Board hearing).  However, in September 1998, 
he submitted a written statement to the RO withdrawing his 
request for a Travel Board hearing.  See 38 C.F.R. 
§ 20.704(e) (1999).


FINDINGS OF FACT

1.  The U.S. Armed Services Center for Research of Unit 
Records has confirmed that the veteran's base camp in Vietnam 
came under rocket and mortar attacks from enemy forces.

2.  There is medical evidence of record suggesting that the 
veteran has PTSD as a result of those attacks and other 
stressful incidents in Vietnam.

3.  The veteran's claim for service connection for PTSD is at 
least plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who files a claim for benefits under a law 
administered by VA has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is "well grounded."  38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court)-formerly known as the United States 
Court of Veterans Appeals prior to March 1, 1999-has defined 
a well-grounded claim as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive-but only possible-to satisfy this 
threshold evidentiary burden.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992).  However, where the 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The veteran alleges that he has PTSD as a result of various 
stressful incidents that occurred while he was stationed in 
Vietnam, such as: (1) seeing friends killed and wounded; (2) 
being scared for his life by incoming rockets and mortars; 
and (3) sniper fire that occurred frequently in and around 
his unit's compound.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressors.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

The Director of the U.S. Armed Services Center for Research 
of Unit Records (Unit Records Center) indicated in an August 
1998 letter to the RO that the veteran's base camp in Vietnam 
was, in fact, subjected to rocket and mortar attacks from 
enemy forces, as he alleges.  Because of this evidence, the 
RO acknowledged in its decision later in August 1998 that the 
veteran had stressful experiences in connection with his 
service in Vietnam.  Thus, he is presumed to have engaged in 
combat with the enemy while there, and the occurrence of his 
stressful experiences related to such service need not be 
verified any further.  See 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 97-98.  The dispositive issues, 
therefore, insofar as determining whether his claim is well 
grounded, are:  a) whether he has PTSD and, if so, b) whether 
it was caused by those experiences in Vietnam.  Since he is a 
layman, he does not have the necessary medical expertise 
and/or training to give a competent opinion on either of 
these determinative issues, so there must be medical evidence 
of record suggesting that he has PTSD as a result of his 
service in Vietnam.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

A VA psychologist who examined the veteran in April 1997 
diagnosed PTSD, as did other VA psychologists who examined 
the veteran on several different occasions (in the outpatient 
clinic) during 1997, 1998, and 1999.  Consequently, although 
a VA psychiatrist who examined the veteran in April 1998 
concluded that he does not have PTSD-but rather, only 
"traits" (i.e., "symptoms") of the condition-that opinion 
is not sufficient, in and of itself, to discount the opinions 
of the VA psychologists who concluded that he does.  This is 
particularly so in light of the fact that it has been 
confirmed by the Unit Records Center and, indeed, even 
acknowledged by the RO, that he experienced a valid stressor 
while in Vietnam (the rocket and mortar attacks), and since 
the medical evidence showing several diagnoses of PTSD cannot 
be rejected out of hand and must be presumed to be credible 
when determining whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993); Cohen, 10 
Vet. App. at 139-140.

The only remaining question as to whether the veteran's claim 
is well grounded concerns the issue of whether there is 
competent medical evidence linking any of the various 
diagnoses of PTSD to the stressors coincident with his 
Vietnam service.  The Board concludes there is such medical 
evidence on file when the records of the treatment and 
evaluation that he received in April 1997, and on several 
other occasions during 1997, 1998, and 1999, are considered 
collectively.  It also is significant that the VA 
psychiatrist who examined the veteran in April 1998, 
who concluded that he does not have PTSD, did not have access 
to all of the pertinent medical evidence in his claims 
folder, including the records of the treatment he received in 
the VA outpatient mental health clinic when the condition was 
diagnosed.

Accordingly, when the evidence favorable to the veteran's 
claim is considered in the aggregate, it at least suggests 
that he has PTSD and that it is the result of his stressful 
experiences in Vietnam.  That being the case, his claim is 
at least "plausible" and, therefore, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  See Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  To this extent, his claim is granted.


ORDER

The claim for service connection for PTSD is well grounded; 
the appeal is granted to this extent subject to further 
development discussed below.


REMAND

Since the veteran has submitted evidence sufficient to show 
that his claim for service connection for PTSD is well 
grounded (i.e., at least plausible), VA has a "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam); Slater v. Brown, 
9 Vet. App. 240, 243 (1996).  The "duty to assist" includes 
the obligation to conduct a meaningful examination that takes 
into account all of the relevant evidence.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Here, since 
there are conflicting medical opinions as to whether the 
veteran has PTSD and, even if so, whether it is the result of 
his experiences in Vietnam, he should undergo an evaluation 
by a board of two VA psychiatrists, preferably who have not 
previously examined him, to obtain medical opinions on these 
dispositive issues.  See Russo v. Brown, 9 Vet. App. 46, 52 
(1996).  It is critically important that the psychiatrists 
who are designated to examine him on remand be given an 
opportunity to review all of the relevant medical and other 
evidence in his claims folder-particularly since records 
show that those who have diagnosed PTSD thus far, as well as 
those who haven't-did not consider all of the pertinent 
evidence in this case, thereby greatly limiting the probative 
value of their opinions, whether favorable/unfavorable to the 
claim.  See EF v. Derwinski, 1 Vet. App. 324, 326; Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 
5 Vet. App. 454, 456 (1993).

Accordingly, the claim hereby is REMANDED to the RO for the 
following development and consideration:

1.  The RO should request that the 
veteran identify any additional sources 
of treatment (VA, private, or other) that 
he has received for PTSD since January 
1999-including on an outpatient basis in 
a VA outpatient mental health clinic.  
The RO should obtain the records of any 
additional treatment indicated.

2.  After the above development has been 
completed, the veteran should be examined 
by board of two VA psychiatrists, 
preferably who have not previously 
examined him, to obtain medical opinions 
as to whether it is at least as likely as 
not that he has PTSD as a result of 
his service in the military-but 
particularly, his experiences in Vietnam.  
Towards this end, the RO should provide 
to the examiners a report of the 
stressors that have been confirmed by the 
Unit Records Center, and the examiners 
must be instructed that only the 
corroborated stressful experiences 
referred to therein may be considered for 
the purpose of determining whether 
exposure to an in-service stressor 
has resulted in a current diagnosis of 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, then the examiners should 
explain how the diagnostic criteria of 
the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the diagnosis, 
and comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the RO.  Similarly, if a 
diagnosis of another type of psychiatric 
illness is deemed appropriate, whether in 
lieu of or in addition to PTSD, the 
examiners should explain the basis for 
the diagnosis, as well as comment upon 
the relationship, if any, between that 
diagnosis and the veteran's military 
service.

Since the purpose of the examination is 
to resolve the question of whether a 
diagnosis of PTSD or other psychiatric 
illness is appropriate, to the extent 
possible, the examiners should set forth 
their findings and opinions in either a 
single collaborative report, or separate 
reports demonstrating discussion and 
consensus.  It also is imperative that 
they review the claims folder, containing 
all evidence relevant to the case, 
including a copy of this REMAND.  
The examination report(s) must be 
typewritten and include all examination 
findings and the rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

3.  The RO should review the report of 
the examination to ensure that it 
addresses all issues and concerns that 
were noted in this REMAND.  If the report 
does not contain sufficient information 
or is deficient in any other respect, 
then it should be returned as inadequate, 
along with the claims folder, and any 
necessary corrective action should be 
undertaken.  See 38 C.F.R. § 4.2.

4.  Upon completion of the above 
development, and after completing any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for service 
connection for PTSD on the basis of all 
pertinent evidence of record, and 
pertinent legal authority and precedent.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in this REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, then he 
should be provided a supplemental 
statement of the case (SSOC) and given an 
opportunity to submit written or other 
argument in response thereto before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998). 


